DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1-2, 5-6, 11, 13, 16-17 and 26 based on the Response filed on 12/15/2021 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

In the previous Non-Final action mailed on 09/17/2021, Claims 1-2, 5-6, 11, 13, 16-17 and 26 are elected in the Species D without traverse in the reply filed on 08/26/2021. Claims 3-4, 7-10, 12-15, 18-25 and 27-33 are nonelected and withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda et al. (US 20190333425).

    PNG
    media_image1.png
    244
    425
    media_image1.png
    Greyscale

Regard to claim 1, Yasuda et al. disclose a multilayer photoresist comprising: 
a first layer made of a first photoresist material [a first polyimide resin layer 1]; 
a second layer made of a second photoresist material [a second polyimide resin layer 2]; and 
a transparent barrier layer disposed between the first layer and the second layer and in direct contact with both the first layer and the second layer [a silicon oxide film 4 provided so as to contact the first polyimide resin layer 1 on the first polyimide resin layer 1, and a second polyimide resin layer 2 provided so as to contact the silicon oxide film 4 on the silicon oxide film 4 [0079]], 

the barrier layer comprises one or more of SiNx, SiOx, SiON, Mo, a Mo oxide, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide [0079], and 
the barrier layer is thinner than the first layer and the second layer.  
Regard to claim 2, Yasuda et al. disclose the multilayer photoresist, wherein x denotes 1 to 4.  

2.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (US 20170104178).

    PNG
    media_image2.png
    154
    488
    media_image2.png
    Greyscale

Regard to claim 1, Okada et al. disclose a multilayer photoresist comprising: 
a first layer made of a first photoresist material [a first resin layer 110]; 
a second layer made of a second photoresist material [a second resin layer 130]; and 
a transparent barrier layer disposed between the first layer and the second layer and in direct contact with both the first layer and the second layer [a first inorganic layer 120 is a silicon oxide film, a silicon nitride film, or a silicon oxynitride film [0022]], 
wherein 
the barrier layer comprises one or more of SiNx, SiOx, SiON, Mo, a Mo oxide, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide [0022], and 
the barrier layer is thinner than the first layer and the second layer [The film thickness of the first resin layer 110, for example, is greater than or equal to 5μm and less than or equal to 100μm, and the film thickness of the second resin layer 130, for example, is greater than or equal to 10μm and less than or equal to 200μm [0020]. The film thickness of the first inorganic layer 120, for example, is greater than or equal to 20 nm and less than or equal to 2μm [0022]].

Regard to claim 2, Okada et al. disclose the multilayer photoresist, wherein x denotes 1 to 4.  

Regard to claims 5-6, Okada et al. disclose the multilayer photoresist, wherein the first layer and the second layer comprise different materials [the second resin layer 130 may be formed of a resin material which is different from the first resin layer 110 [0020]], wherein the first layer and the second layer have different etching rates.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2016211060).

    PNG
    media_image3.png
    236
    488
    media_image3.png
    Greyscale

Regard to claim 1, Suzuki discloses a multilayer photoresist comprising: 
a first layer made of a first photoresist material [a resist 2]; 
a second layer made of a second photoresist material [a resist 3]; and 
a transparent barrier layer disposed between the first layer and the second layer and in direct contact with both the first layer and the second layer [a copper layer 1], 
wherein 
the barrier layer comprises one or more of SiNx, SiOx, SiON, Mo, a Mo oxide, Cu (copper layer), a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide, and 

However Suzuki fails to disclose the multilayer photoresist, wherein the barrier layer is thinner than the first layer and the second layer.

It would have been an obvious matter of choice to form “the barrier layer thinner than the first layer and the second layer”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to form “the barrier layer thinner than the first layer and the second layer”, since applicant has not disclosed that “the barrier layer thinner than the first layer and the second layer” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the barrier layer thinner than the first layer and the second layer”.

s 1-2, 5-6, 11, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (US 20090289030) in view of Okada et al. (US 20170104178).

    PNG
    media_image4.png
    155
    721
    media_image4.png
    Greyscale

Regard to claim 1, Ueno discloses a multilayer photoresist comprising: 
a first layer made 2 of a first photoresist material; 
a second layer 2 made of a second photoresist material; and 
a transparent barrier layer 12 disposed between the first layer and the second layer and in direct contact with both the first layer and the second layer, 
wherein 
the barrier layer [a conductor circuit pattern 12 is formed of copper Cu foil and the like] comprises one or more of SiNx, SiOx, SiON, Mo, a Mo oxide, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide, and 
the barrier layer 12 is thinner than the first layer 2 and the second layer 2.  

Regard to claim 11, Ueno discloses a method for manufacturing a multilayer photoresist, comprising: 
applying a first layer of a photoresist, the first layer being made of a first photoresist material; 
forming a transparent barrier layer on the first layer; 
applying a second layer of the photoresist on the barrier layer, the second layer being made of a second photoresist material; 
after applying the second layer, applying a mask and exposing the photoresist to light; and simultaneously etching the first layer and the second layer of the exposed photoresist, 

Ueno fails to disclose the method for manufacturing a multilayer photoresist, wherein the first layer, the barrier layer, and the second layer comprises different materials and have different etching rates as cited in claims 5-6, 11 and 16.

Okada et al. disclose the multilayer photoresist, wherein
the barrier layer 120 comprises one or more of SiNx, SiOx, SiON, Mo, a Mo oxide, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide [0022], and 
the barrier layer is thinner than the first layer and the second layer [The film thickness of the first resin layer 110, for example, is greater than or equal to 5μm and less than or equal to 100μm, and the film thickness of the second resin layer 130, for example, is greater than or equal to 10μm and less than or equal to 200μm [0020]. The film thickness of the first inorganic layer 120, for example, is greater than or equal to 20 nm and less than or equal to 2μm [0022]].

the second resin layer 130 may be formed of a resin material which is different from the first resin layer 110 [0020]], wherein the first layer and the second layer have different etching rates.

Regard to claim 16, Okada et al. disclose the method for manufacturing a multilayer photoresist, wherein the first layer and the second layer comprise different materials.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a multilayer photoresist as Ueno disclosed with the method for manufacturing a multilayer photoresist, wherein the first layer, the barrier layer, and the second layer comprises different materials and have different etching rates as cited in claims 5-6, 11 and 16 for preventing the substrate from warping due to thermal stress [0046] as Okada taught.

Regard to claim 13, Ueno or Okada discloses the method for manufacturing a multilayer photoresist, wherein the forming of the barrier layer comprises forming the barrier layer of one or more of SiNx, SiOx, SiON, Mo, a Mo oxide, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide.  

Regard to claim 17, Okada discloses the method for manufacturing a multilayer photoresist, wherein the barrier layer has a thickness of in a range of about 20A to about 1000A [The film thickness of the first inorganic layer 120, for example, is greater than or equal to 20nm=200A and less than or equal to 2μm=2000A. It has been judicially determined that overlapping ranges are at least obvious, [MPEP 2144.05.1). This range, the barrier layer has a thickness of in a range of about 20A to about 1000A, would have been obvious to one of ordinary skill in the art.]

3.	Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (US 20090289030) in view of Okada et al. (US 20170104178) as applied to claim 11 in further view of Lee et al. (US 20140131713).
Ueno also disclose the part of the copper plated layer 3a is etched by using the etching resist layer 32 as a mask to form the conductor circuit pattern 3 [0080].

Ueno fails to disclose the method for manufacturing a multilayer photoresist, wherein the mask is a half-tone mask.  

Lee et al. teach the method for manufacturing a multilayer photoresist, wherein the mask is a half-tone mask for forming stepped portion in resist [0053]-[0055].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a multilayer photoresist as Ueno disclosed with the method for manufacturing a multilayer photoresist, wherein the mask is a half-tone mask for forming stepped portion in resist [0053]-[0055] with single mask to simplify the fabricating process, and reduce fabricating costs [0003] as Lee et al. taught. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871